Citation Nr: 1617790	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-10 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral ankle disability.

2.  Entitlement to service connection for bilateral ankle impingement with degenerative changes.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1989 to February 1990, from December 1990 to June 1991, and from August 2004 to January 2006.  He also served in the Army National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction was subsequently transferred to the Waco, Texas RO.

Historically, in a March 2006 rating decision, the RO denied the claim of entitlement to service connection for a bilateral ankle disability.  The relevant evidence of record at the time of the March 2006 rating decision included the Veteran's service treatment records (STRs) from his active duty military service from August 2004 to January 2006.  The Veteran did not appeal that decision within one year of its issuance.  Although additional STRs were subsequently received, they did not relate to the basis on which the Board is granting the application to reopen and claim for service connection for bilateral ankle disability, as those records pertain to the period of service for which the STRs had already been received.  Consideration of the provisions of 38 C.F.R. § 3.156(c) (2015), relating to the receipt of relevant official service department records, is therefore not required.

In April 2011, the Veteran filed a claim for entitlement to service connection for a bilateral ankle disability.  The July 2013 rating decision denied the Veteran's claim on the merits.  The Veteran appealed that decision to the Board.  In an October 2015 Board remand, the Board characterized his claim as involving an application to reopen a previously denied claim of service connection for a bilateral ankle disability, as the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


In October 2015, the Board remanded the Veteran's appeal to afford him a video-conference before a Veterans Law Judge.  The Veteran was scheduled to appear for a Board hearing in April 2016.  He failed to appear for said hearing, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  The Veteran's claims file has been returned to the Board for further appellate proceedings.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2006 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral ankle disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the March 2006 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for bilateral ankle disability and raises a reasonable possibility of substantiating the claim.

3.  The evidence is approximately evenly balanced as to whether the Veteran's bilateral ankle impingement with degenerative changes is related to service.


CONCLUSIONS OF LAW

1.  The March 2006 decision that denied the claim for entitlement to service connection for bilateral ankle disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the March 2006 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for bilateral ankle disability have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for bilateral ankle impingement with degenerative changes are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As the Board is granting the application to reopen and claim being decided in full, further discussion of the VCAA is unnecessary.

II. Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In March 2006, the RO denied the Veteran's claim for entitlement to service connection for bilateral ankle disability.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The RO's denial was based on the lack of evidence of an in-service ankle injury and lack of nexus between a current ankle disability and service.  Since the March 2006 denial, the Veteran has submitted statements that, as explained below, reflect that he sustained bilateral ankle injuries in service.  As these statements, which are presumed credible for the purposes of reopening, relate to the basis for the prior denial and raise a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for bilateral ankle disability is warranted.

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Here, the Veteran asserts that his current bilateral ankle disability is related to his military service.  See, e.g., VA examination report dated April 2012.  Specifically, he asserts that he incurred his disability during combat while serving in Iraq and Kuwait in support of Operation Iraqi Freedom and has experienced pain since.  See, e.g., Veteran's statement dated April 2011.  He noted one particular event in which he was in a Humvee and an improvised explosive device (IED) explosion occurred next to him that resulted in his bilateral ankle disability.  See Veteran's statement dated May 2011.

The Veteran's DD 214 Form shows that he served in Iraq and Kuwait in a designated imminent danger area.  Further, he served in support of Operation Iraqi Freedom in Iraq and Kuwait from January 2005 to December 2005.  He was a recipient of the Southwest Asia Medal with a Bronze Service Star.  

His STRs, which were already of record at the time of the prior denial, show that in an April 2005, the Veteran complained of pain his right leg down to his feet.  He stated that he reported to an aid station 10 days ago for his pain; however, his pain continues to come and go.  In his January 2006 separation examination report, he complained of right ankle pain and reported that since his last examination he sought right ankle treatment.

The Veteran's DD Form 214 does not reflect that he received any medals that are indicative of combat.  See VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated September 11, 2015).  However, each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  This includes the possibility of a finding that the Veteran engaged in combat despite not receiving any combat awards.  A finding that a veteran engaged in combat with the enemy under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy. See VAOPGCPREC 12-99 (October 18, 1999).  Here, the Veteran's description of ankle injuries sustained from an IED is consistent with his service records showing service in an imminent danger area in Iraq.  Thus, the Board finds that the Veteran engaged in combat with the enemy.  Such a finding allows the Veteran to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In January 2006, the Veteran filed his initial claim of entitlement to service connection for a right ankle disability.  Post-service treatment records show complaints of right ankle pain.  See, e.g., VA treatment reports dated June 2011 and December 2014.  

The Veteran has been diagnosed with bilateral ankle impingement with degenerative changes.  See VA opinion dated May 2013.  The dispositive question with regard to this claim is therefore whether this disability is related to the in-service ankle injuries.

In a May 2013 VA opinion, a VA physician opined that the Veteran's bilateral ankle disability is less likely than not related to his military service.  The VA physician reasoned that the Veteran's ankle disability is not uncommon in the general population.  The VA physician further explained that the Veteran's STRs are absent a specific fracture or cartilage injury that would make the Veteran more prone to a post-traumatic arthritis.

The Board finds that the May 2013 VA examiner's opinion is of little, if any, probative value as he failed to consider the Veteran's statements concerning his in-service right ankle injury.  The May 2013 VA physician based his opinion in part on the lack of documentation in the service records, the physician placed the burden on the Veteran that the combat rules are designed to alleviate.  See Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012)(citing H. R. Rep. No. 1157, at 3 (1941) (noting that Congress enacted the predecessor statute to section 1154(b) because of its concern that combat veterans faced "major obstacle[s]" when seeking to assemble the medical records necessary to establish that they suffered an injury or disease while in service, that in many instances, medical records do not survive combat conditions, and that due to the exigencies of battle, soldiers may not immediately seek medical treatment for combat-related injuries).  The Board also finds the Veteran's testimony of right ankle pain since service to be competent and credible, and the physician's reliance on the absence of service treatment records suggests that the Veteran's statements are not credible; thus, the VA physician's opinion is flawed.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

Moreover, the fact that the claimed cause of the Veteran's right ankle disability, i.e., the in-service explosion injury, is established by his statements, does not prevent him from also invoking the section 1154(b) presumption in order to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999.  Here, the evidence demonstrates that during the Veteran's active military service, he complained of right ankle pain and treatment thereof in his January 2006 separation examination report.  The Veteran initially filed a VA compensation claim for a right ankle disability in the same month that he was discharged from his active duty military service.  Furthermore, the Veteran's statements regarding his right ankle pain and its onset have remained consistent throughout the pendency his appeal.  See, e.g., VA examination report dated April 2012 and Veteran's statement dated May 2011.  Finally, his lay statements, as a combat Veteran, indicating a relationship between his current right ankle disability and the right ankle injury suffered in combat via continuity of symptoms, is of at least as much probative value as the inadequate medical opinion.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for bilateral ankle impingement with degenerative arthritis is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board notes that, although there is a reference to possible ankle sprain in a January 1991 treatment note, there is no indication that the Veteran was not sound at entry into his third period of active service or that the current bilateral ankle disability is due to an injury prior to that sustained during this period of service.


ORDER

The application to reopen a claim for service connection for bilateral ankle disability is granted.

Entitlement to service connection for bilateral ankle impingement with degenerative changes is granted.


REMAND

The Veteran is seeking entitlement to a TDIU based on his service-connected disabilities.  In the decision above, the Board has granted service connection for a bilateral ankle disability, which could impact the decision on TDIU; thus, the AOJ should address the issue of entitlement to a TDIU in light of this new development in the first instance.  

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

After implementing the Board's decision granting service connection for bilateral ankle disability and assigning initial ratings for these disabilities, readjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


